Citation Nr: 1607064	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-07 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder.

2. Entitlement to an initial disability rating in excess of 10 percent for a left thumb disorder.

3. Entitlement to a total disability rating based on individual unemployabiltiy due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The claims file was subsequently transferred to the RO in Nashville, Tennessee.

The Veteran testified before the undersigned at a June 2014 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

Pursuant to the Board's August 2014 remand directives, the Agency of Original Jurisdiction (AOJ) provided a VA examination and an addendum in connection with the Veteran's claims, associated the examination reports with the claims file, and readjudicated the claims. See January 2015 Supplemental Statement of the Case. The AOJ also asked the Veteran whether he wanted a hearing for his claim for a higher initial rating for his left thumb disorder, which he declined. See September 2014 Report of General Information. Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.


FINDINGS OF FACT

1. The Veteran's left shoulder disorder was not caused or aggravated by any incident of active service.

2. The Veteran's left thumb disorder is manifest by favorable anklyosis.

3. The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for an initial disability rating in excess of 10 percent for a thumb disorder are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Codes (DCs) 5003, 5225, 5228 (2015).

3. The criteria for entitlement to TDIU are not met. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A February 2008 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim for service connection for a left shoulder disorder. The duty to notify is satisfied with respect to this claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman, 19 Vet. App. 473 at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The aforementioned letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claims, satisfied the duty to notify with respect to his initial rating claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 at 484; Quartuccio, 16 Vet. App. 183 at 187.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs). VA made numerous requests for PMRs noted by the Veteran, notified the Veteran of the multiple requests, and told him he could obtain or submit the records himself. The Veteran reported that one of the doctors in question had retired and that another no longer had records, but he did not provide any records. See November 2008 Release Form (VA Form 21-4142); February 2009 Report of Contact. The Board concludes the RO exhausted efforts from obtaining records from these sources and further efforts would be futile. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The VA examiners reviewed the Veteran's claims file, performed in-person examinations, provided clear rationale in support of their opinions, and clearly indicated the Veteran's present level of physical disability related to his left thumb. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination reports are adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for a Left Shoulder Disorder

The Veteran claims he has a left shoulder disorder due to his military service. See June 2014 Hearing Transcript. Although the Veteran has a current diagnosed left shoulder disorder, the preponderance of the competent evidence is against the question of connection to service. The appeal is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. See Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id.

The Veteran has been diagnosed with degenerative arthritis of the left shoulder. Because arthritis is considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply. Service connection for degenerative arthritis of left shoulder may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for arthritis may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Satisfactory lay or other non-medical evidence that shows that an injury or disease occurred in or was aggravated by combat is sufficient to satisfy the second Shedden prong - in-service incurrence or aggravation of a disease or injury - if the evidence is consistent with the circumstances, conditions, and/or hardships of the relevant combat service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Competent and credible evidence of a current disability and a nexus to service is required to establish service connection for a combat-related injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The Veteran contends that during his military service in Vietnam, he was hit with shrapnel in both his left thumb and left shoulder. See, e.g., June 2014 Hearing Transcript, pp. 4-5. He testified that he was treated at the aid station on base or at the field hospital, and that shrapnel was removed from his shoulder during post-service surgery in Nebraska in 1989. See id. at pp. 5. He further testified that he had multiple shrapnel fragments in his shoulder, the largest the size of half of a "BB" pellet, which the surgeon had to use a magnet to remove. Id. at pp. 6.

The Veteran's STRs show numerous records of treatment, including surgery, for a laceration to the left thumb, for which he has already received service connection. There is no evidence in his STRs attributing his left thumb laceration to shrapnel, nor is there evidence of complaints or treatment for any left shoulder injury, to include one due to shrapnel. The Veteran's Report of Medical Examination at separation does not reflect a left shoulder disability, nor did he indicate he had a left shoulder injury on his Report of Medical History at separation. See April 1971 Report of Medical Examination and History.

The claim is denied on the basis that there is no nexus between the Veteran's claimed in-service event and his current disorder. The first available post-service medical records regarding his shoulder are from April 2008. At that time, the Veteran complained that his left arm "pops and grinds," and told his VA primary care physician that he had a shrapnel injury through his shoulder and left hand, and that he was losing strength in his left grip. He reported he had surgeries in the military while in Vietnam. A radiology report showed evidence of old surgery, specifically resection of the distal aspect of the left clavicle. A March 2013 VA magnetic resonance imaging (MRI), showed findings consistent with a chronic complex superior labral anterior-posterior lesion (SLAP) tear extending into the superior glenohumeral ligament; chronic partial tear of the intra-articular portion of the biceps tendon near the bicipital labral complex; and a tiny paralabral cyst involving the posterior labrum suggesting a tear.

In December 2014, a VA examiner noted that the Veteran reported he was struck in the left wrist and left shoulder with shrapnel from an enemy rocket while serving in Vietnam in 1969. He stated he was initially treated at the base medical facility, but then was medically evacuated to Japan for two weeks. He reported he only received medical treatment in Japan for his left shoulder and did not have surgery, and that he then returned to duty in Vietnam. He reported being diagnosed during service, in 1969, with left-bicipital tendonitis; labral tear, including SLAP; and degenerative arthritis of the left shoulder. He also reported left shoulder surgery occurring in 1989.

However, the examiner opined that the Veteran's left shoulder disorder was less likely than not (less than 50% probability) incurred in or caused by a rocket explosion resulting in shrapnel in the left shoulder as alleged by the Veteran. 

Apart from his observation relative to the lack of service treatment records, rhe examiner indicated that the Veteran's discharge medical examination did not mention a shrapnel wound to the left shoulder. Significantly as it bears on the question of a nexus, the examiner reported that the Veteran's left shoulder disorder was more likely due to degenerative changes over time. 

He stated the Veteran's left shoulder scar was not consistent with a shrapnel wound, but that it was consistent with elective, non-emergent surgery. The examiner further noted that the degenerative changes indicated on MRI were more indicative of changes that occur over time due to "wear and tear" rather than an acute injury due to shrapnel. He stated there was no evidence of metallic foreign bodies in the Veteran's shoulder on the MRI report, and that the Veteran's lifelong occupation as a carpenter was more likely the significant cause of mechanical stress on the left shoulder that led to his current left shoulder condition.

The December 2014 VA examination report constitutes highly probative evidence that weighs against service connection for a left shoulder disorder. The examination was conducted by a VA medical professional who reviewed the Veteran's pertinent medical history, examined the Veteran and considered his reported symptomology, and base his opinion on current medical knowledge. Thus, the medical evidence fails to show that the Veteran's left shoulder disorder was incurred in service, but rather, competently and credibly attributed a current left shoulder disability to many years of mechanical stress on the left shoulder due to the Veteran's occupation as a carpenter.

The Board has considered the Veteran's statements that his left shoulder disorder resulted from an in-service shrapnel wound. Although the Veteran is competent to report symptoms such as left shoulder pain, his statements that his left shoulder disorder began during service due to a shrapnel injury are not credible. 38 C.F.R. 3.159(a); see Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

Although not dispositive as to the question of nexus, the Veteran's reports of a left shoulder shrapnel injury during service are both internally inconsistent and inconsistent with his service records. As indicated by the December 2014 VA examiner, the Veteran's STRs showed treatment during service, including during Vietnam, for several minor complaints, but did not note any treatment for left shoulder fragment wounds, including requiring medical evacuation for treatment in Japan. Nor did the STRs reflect diagnoses of left-bicipital tendonitis; labral tear, including SLAP; and degenerative arthritis of the left shoulder, which the Veteran reported during his December 2014 VA examination were diagnosed in service. Further, neither the Veteran nor the medical examiner reported any left shoulder injury at separation. 

The Veteran's credibility is further undermined by the fact that he reported to a VA physician in April 2008 that he had surgery while in Vietnam, and he told the VA examiner he did not have surgery for his left shoulder in Vietnam or Japan. He has made various reports about the location of his reported shrapnel wounds, including his thumb, hand, wrist, and shoulder. Therefore, the Veteran's reports of a left shoulder shrapnel injury during service are not credible and the second Shedden prong of an in-service incurrence or aggravation of a disease or injury is not presumed. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Whether the Veteran's left shoulder disorder relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran's statements are not based on medical training and/or experience, they are outweighed by the VA examiner's opinion, which was rendered by a medical professional. See Layno, 6 Vet. App. at 471.

The Veteran's medical records clearly reflect that he had left shoulder surgery at some point. Assuming the surgery occurred in 1989, as reported numerous times by the Veteran, the fact that nearly 20 years elapsed between service separation (July 1971) and the surgery (1989) further weighs against a relationship to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service). To the extent the Veteran may report he had treatment prior to 1989, the Board notes that there are numerous post-service medical records beginning in June 1974 reflecting a back injury, but these records do not reflect any complaints for a left shoulder injury. See id. Thus, the probative evidence of record establishes that the Veteran's left shoulder disorder did not manifest in or within a year of service or otherwise relate to service.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a left shoulder disorder, is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Increased Rating for Left Thumb Disorder

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

The Veteran's left thumb disorder has been evaluated as 10 percent disabling under DC 5003-5224. See 38 C.F.R. § 4.71a. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27. In this case, DC 5003 refers to degenerative arthritis and 5224 refers to ankylosis of the thumb.

DC 5003 (arthritis, degenerative) provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate diagnostic code for the specific joint limitation of motion. When the rating of a specific joint is noncompensable under the codes pertaining to limitation of motion, a rating of 10 percent is for application for each major joint affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.

DC 5228 (thumb, limitation of motion), assigns a noncompensable (0 percent) disability rating for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb. A 10 percent disability rating is warranted for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb. A 20 percent disability rating is warranted for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb.

DC 5224 (thumb, ankylosis of) provides that a 10 percent disability rating is warranted for favorable ankylosis of either the major or minor side. A 20 percent disability rating is warranted for unfavorable ankylosis of either the major or minor side.

In April 2012, a VA examiner noted the Veteran had residuals of a laceration to the dorsal left first metacarpal (MC). On physical examination, the examiner noted there was limitation of motion or evidence of painful motion of the left thumb. However, the Veteran was able to oppose his thumb; there was not a gap between the thumb pad and the fingers. The examiner further explained that the Veteran was not able to dorsiflex the interphalangeal (IP) joint of the left thumb but he could oppose with good strength. The Veteran was able to perform repetitive-use testing with three repetitions without additional limitation of motion. The examiner indicated the Veteran had functional loss or functional impairment of his left thumb in the form of less movement than normal. He also noted the Veteran had tenderness or pain to palpation of the left thumb joint or soft tissue, as well as interphalangeal joint ankylosis in extension, but that it did not interfere with the overall function of the Veteran's left hand. The Veteran did have a scar on his left thumb, but it was not painful or unstable, and the total area was not greater than 39 square centimeters. X-ray evidence showed degenerative arthritis of the left thumb, but the examiner noted it did not impact the Veteran's ability to work.

In a September 2014 addendum opinion, a VA examiner clarified that the Veteran's ankylosis of the left thumb was in a favorable position. In making this determination, the examiner noted the Veteran was able to oppose the thumb and forefinger, and could grip, grasp, push, and pull using the fingers of the left hand without his thumb being in the way or obstructing movement of the hand as a whole.

The Veteran's VA medical records do not contain evidence contrary to the April 2012 VA Examination Report and the September 2014 Addendum Opinion.

The Veteran's left thumb disorder does not satisfy the criteria for a disability rating in excess of 10 percent. See 38 C.F.R. § 4.71a, DC 5003, 5224, 5228. His left thumb disorder is manifested by favorable anklyosis. See April 2012 VA Examination Report; September 2014 VA Examination Report Addendum. There is no evidence he has unfavorable anklyosis or a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Because imaging studies establish that the Veteran has arthritis of the left thumb, the Board has considered the DCs specific to arthritis. 38 C.F.R. § 4.71a, DC 5003; April 2012 VA Examination Report. By its express terms, DC 5003 does not allow for a separate rating based on arthritis of a joint when a compensable rating has already been assigned under a DC pertaining to limitation of range of motion. See 38 C.F.R. 4.71a, DC 5003; see also 38 C.F.R. § 4.14 (prohibiting compensation of the same manifestations of a disability under various diagnoses). Further, the Veteran's left thumb is not considered a major joint or group of minor joints for VA purposes. See 38 C.F.R. § 4.45(f). Accordingly, a higher or separate rating is not warranted under DC 5003. Id.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and an initial disability rating in excess of 10 percent for a left thumb disorder is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Board has also considered whether the evaluation of the Veteran's service-connected left thumb disorder should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's left thumb disorder and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's left thumb disorder is manifested mainly by tenderness to palpation and anklyosis. The Veteran has not reported any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating. 38 C.F.R. § 4.71a, DCs 5003, 5224, 5228; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

Entitlement to TDIU

The Veteran contends that his service-connected disorders prevent him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating. The claim is denied.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id.

The schedular criteria for TDIU have not been met at any time during the appeals period. See 38 C.F.R. § 4.16(a). The Veteran's service-connected posttraumatic stress disorder was rated as 30 percent disabling since August 1, 2012 and 50 percent disabling since June 12, 2014; his service-connected thumb disorder has been rated as 10 percent disabling since January 23, 2008; his service-connected tinnitus has been rated as 10 percent disabling since December 27, 2011; his service-connected corneal scar has been rated as 0 percent disabling since December 27, 2011; and his bilateral hearing loss has been rated as 0 percent disabling since December 27, 2011. See February 2015 Rating Decision. His combined disability rating was 10 percent as of January 23, 2008; 20 percent as of December 27, 2011; 40 percent as of August 1, 2012; and 60 percent as of June 12, 2014. Thus, the Veteran's service-connected disabilities do not satisfy the schedular criteria for TDIU.

Although the Veteran's service-connected disabilities do not meet the schedular criteria for TDIU, he may qualify for TDIU on an extraschedular basis. All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities must be rated totally disabled regardless of whether they satisfy the schedular criteria. 38 C.F.R. § 4.16(b). Rating boards should refer all cases in which the veteran is unemployable by reason of service connected disabilities but fails to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) to the Director of the Compensation and Pension Service for extraschedular consideration. The Veteran's  service-connected disabilities, employment history, and educational and vocational attainment must be addressed during extraschedular consideration. 38 C.F.R. § 4.16(b).

VA's rating schedule considers impairment that restricts a veteran's ability to obtain and keep employment. 38 C.F.R. §§ 4.1, 4.15. Consequently, a high rating is recognition that the impairment makes it difficult to obtain and keep employment.

On his February 2008 application for TDIU, the Veteran reported that the service-connected disabilities that prevented him from securing or following any substantially gainful occupation were his left hand, left shoulder, and back. See February 2008 Application for Increased Compensation Based on Unemployability. As an initial matter, the Board notes that the Veteran is not service connected for his left shoulder or back. He further reported he last worked full time in May 2007, as a carpenter. He reported he was a self-employed carpenter from January 2001 to May 2007, but did not indicate any jobs he had done prior to that. He noted he completed a college education, receiving a Bachelor of Arts in industrial arts. However, later records suggest the Veteran last worked in 2010. See November 2012 VA PTSD Examination Report.

The Veteran has attributed his unemployability to a number of disabilities, most notably two nonservice-connected disorders. Notably, in April 2012, the VA examiner for the Veteran's left thumb disorder noted the disorder did not impact his ability to work. See April 2012 VA Examination Report. In May 2012, a VA examiner reported the Veteran's eye condition did not impact his ability to work. See May 2012 VA Examination Report. In July 2012, a VA examiner indicated the Veteran's bilateral hearing loss and tinnitus did not impact ordinary conditions of daily life, including ability to work. See July 2012 VA Examination Report. In April 2012, the Veteran told a VA PTSD examiner that he last worked in 2010 when he had back surgery; the examiner noted his PTSD caused occupational and social impairment with occasional decrease in work efficiency. See April 2012 VA Examination Report. None of the VA examiners indicate the Veteran's service-connected disabilities, alone or in combination, but not including any nonservice-connected disabilities, prevented him from engaging in substantially gainful employment. Rather, the Veteran's own statements, both during the hearing and in his application for TDIU, largely attribute his diminished work capacity to the effects of non-service connected disabilities, specifically a back disability, rather than his service-connected disabilities. See February 2008 Application for Increased Compensation Based on Unemployability; June 2014 Hearing Transcript, pp. 12. Referral for extraschedular TDIU is unwarranted.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to TDIU is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for a left shoulder disorder is denied.

An initial disability rating in excess of 10 percent for a left thumb disorder is denied.

TDIU due to service connected disabilities is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


